UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-2121


EDWARD J. BRYANT,

                  Plaintiff - Appellant,

             v.

MICHAEL W. WYNNE, Secretary of the Air Force,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Sol Blatt, Jr., Senior District
Judge. (2:07-cv-00340-SB)


Submitted:    March 12, 2009                   Decided:    March 16, 2009


Before MOTZ and      SHEDD,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Edward J. Bryant, Appellant Pro Se.        Terri Hearn Bailey,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Edward J. Bryant appeals the district court’s order

accepting     the   recommendation   of     the    magistrate   judge     and

granting the Defendant’s motion for summary judgment in Bryant’s

civil   action.      We   have   reviewed    the    record   and   find   no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.      See Bryant v. Wynne, No. 2:07-cv-00340-

SB (D.S.C. Sept. 24, 2008).          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                   AFFIRMED




                                     2